Case 2:20-cr-20382-PDB-RSW ECF No. 16, PageID.135 Filed 02/23/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                                                Case No. 20-cr-20382

v.                                              Hon. Paul D. Borman

D-1 DENNIS WILLIAMS,

             Defendant.
                                 /

          STIPULATION TO ADJOURNMENT OF SENTENCING

      The parties, through undersigned counsel, stipulate to adjourning the

defendant Dennis Williams’s sentencing hearing to April 16, 2021 at 12:00 PM.

The parties seek additional time to resolve issues related to restitution.

So stipulated:

 s/Steven P. Cares                               s/Terra Reynolds (w/ consent)
Assistant U.S. Attorney                         Attorney for Defendant
211 W. Fort Street, Ste. 2001                   330 North Wabash Ave., Ste. 2800
Detroit, MI 48226                               Chicago, IL 60611
(313) 226-9139                                  (312) 876-7640
Steven.Cares@usdoj.gov                          Terra.Reynolds@lw.com




                                          -1-
Case 2:20-cr-20382-PDB-RSW ECF No. 16, PageID.136 Filed 02/23/21 Page 2 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                                               Case No. 20-cr-20382

v.                                             Hon. Paul D. Borman

D-1 DENNIS WILLIAMS,

            Defendant.
                                /

                ORDER ADJOURNING SENTENCING DATE

      Upon this Court’s consideration of the parties’ stipulation for an

adjournment of the sentencing date and the Court being apprised of all pertinent

circumstances, IT IS ORDERED THAT the sentencing date in this matter is

scheduled for April 16, 2021 at 12:00 PM. SO ORDERED.



                                       s/Paul D. Borman
                                       Hon. Paul D. Borman
                                       United States District Judge

Entered: February 23, 2021




                                         -2-
